Title: To George Washington from John Paterson, 29 October 1782
From: Paterson, John,Greaton, John,Shepard, William
To: Washington, George


                  
                     
                     Sir,Camp of the 3d Masstts Brigade Octr 29. 1782.
                  
                  We have examined the new position which your Excellency desired might be viewed for the huts of the Massachusetts Line; and beg leave to mention the inconveniences that will attend it.
                  It will require a hundred teams twenty four days to haul the materials—the troops will be farther removed from water as well as wood—it will take twice the length of time to build the huts, including the time it will cost to clean the brushy ground—the additional injury to the men’s cloathing will be material: Tho’ the huts should thereby have a southern exposure, yet the bleak situation of the ridge will render the position as cold and uncomfortable as the western exposure of the ground first proposed:  But what appears to us decisive is—That the wood remaining within a reasonable distance, after the huts are compleated, will by no means be adequate to the consumption of the three brigades; and that even two will rather be pinched.
                  If the original position be taken, then, to give sufficient room to the first and third brigades, the right of the first may be thrown into Deacon Brewster’s cleared field, adjoining the wood.  We have again examined this ground, and are clearly of opinion that it will be sufficiently dry.  The whole is descending; and the only spot that has the appearance of too much wet, falls in the center of the two brigades, & may be left vacant, it being only thirty or forty yards in extent.  The troops, we are persuaded, would prefer hutting without any teams, in the grounds first chosen rather than take the ridge with a hundred.  We have the honour to be with the greatest respect Your Excellency’s most obedient servant
                  
                     J Paterson Genl
                     J. Greaton Colo.
                     Wm Shepard Colo.
                     Tim: Pickering Q.M.G.
                     
                  
               